Exhibit 10.39

Execution Version

CONSULTING AGREEMENT

This Consulting Agreement is entered into as of March 21, 2015 (this
“Agreement”) by and between Actavis plc (the “Company”), and David Buchen (the
“Consultant” and, together with the Company, the “Parties”).

RECITALS

WHEREAS, the Company, Avocado Acquisition Inc., an indirect wholly owned
subsidiary of the Company, and Allergan Inc. (“Allergan”) have entered into that
certain Agreement and Plan of Merger, dated as of November 16, 2014 (the “Merger
Agreement”), pursuant to which Allergan will become a wholly-owned subsidiary of
the Company upon consummation of the Merger (as defined in the Merger
Agreement);

WHEREAS, the Consultant has served the Company and its affiliates, including as
the Company’s Chief Legal Officer and Executive Vice President Commercial, North
American Generics and International, and has considerable knowledge and
experience with respect to the Company’s operations;

WHEREAS, the Consultant and the Company have agreed that the Consultant’s
employment with the Company and its affiliates will terminate on May 1, 2015
(the “Employment Cessation Date”);

WHEREAS, the Company has determined that it is in its best interests for the
Consultant to make available his continued services and expertise to the Company
following the Employment Cessation Date, for the consideration and on the terms
and conditions set forth below; and

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and intending to be legally bound,
the Parties hereto agree as follows:

Section 1 Engagement

1.1 Services. Upon the terms and subject to the conditions of this Agreement,
the Company hereby engages the Consultant, and the Consultant hereby accepts
such engagement, as an independent contractor to provide the services set forth
in Annex A and any other such consulting services as may be requested from time
to time by the Executive Vice President Chief Operating Officer (collectively,
the “Services”). Notwithstanding any provision of this Agreement to the
contrary, the Company and the Consultant currently intend and anticipate that
(i) as of the Employment Cessation Date, the Consultant shall have a “separation
from service” (within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”)) from the Company and (ii) the amount of time
the Consultant shall provide the Services during the Term shall be less than
twenty percent (20%) of the average level of bona fide services performed by the
Consultant during the thirty-six (36) month period preceding the Employment
Cessation Date.



--------------------------------------------------------------------------------

1.2 Location. During the Term, the Consultant shall be available to provide the
Services remotely (via phone, e-mail or fax), provided, however that at the
option of the Company, Consultant shall be required to attend meetings with the
Company’s management from time to time as reasonably requested by the Company.

1.3 Term of Agreement. This term of this Agreement shall commence upon the
Employment Cessation Date and shall continue until May 1, 2016 (the “Termination
Date”), unless earlier terminated in accordance with Section 1.4 (the “Term”).

1.4 Termination. The Company may terminate this Agreement and the Term at any
time for Cause (as defined below) and either Party may terminate this Agreement
without Cause, pursuant to a Notice of Termination (as defined below), which, in
the case of a termination without Cause shall be delivered at least ten
(10) days prior to the Date of Termination (as defined below). The Company may
also terminate this Agreement and the Term on account of the Consultant’s
Disability and the Parties may terminate the Term upon mutual agreement. The
Term will terminate automatically in the event of the Consultant’s death (as
defined below). Any termination of this Agreement and the Term, other than a
termination on account of the Consultant’s death, shall be communicated by a
written “Notice of Termination” to the other party hereto delivered in
accordance with Section 1.4.

1.4.1 For purposes of this letter, “Cause” shall mean (i) any refusal by the
Consultant to perform the Services, after written notice thereof by the Company
and a reasonable opportunity to cure, not to exceed 30 days (provided such
refusal is reasonably susceptible to cure); (ii) any act of dishonesty, fraud,
embezzlement, theft or misappropriation by the Consultant in connection with or
related to the performance of the Services hereunder or the indictment of or
plea of nolo contendere by the Consultant to any felony or crime involving moral
turpitude; (iii) any gross negligence or willful misconduct by the Consultant in
connection with the performance of the Services; or (iv) any breach by the
Consultant of any of the material terms contained in this Agreement or any
agreement between the Consultant and the Company or its affiliates, after
written notice thereof by the Company and a reasonable opportunity to cure, not
to exceed 30 days (provided such breach is reasonably susceptible to cure). For
purposes of this Agreement, “Disability” shall mean the Consultant’s inability
to perform the Services due to illness or injury for a period of 90 consecutive
calendar days or 90 calendar days in any 180 day period.

1.4.2 For purposes of the Agreement, “Date of Termination” shall mean, if the
Agreement is terminated (i) by the Company with Cause or by either Party without
Cause or by the Company due to the Consultant’s Disability, the date specified
in the Notice of Termination, which, in the case of a termination without Cause,
shall not be less than 10 days after the date the Notice of Termination is
delivered, or (ii) if the Agreement is terminated for any other reason, the date
on which a Notice of Termination is given or any later date (within thirty
(30) days, or any alternative time period agreed upon by the parties, after the
giving of such notice) set forth in such Notice of Termination.

 

2



--------------------------------------------------------------------------------

1.5 Effect of Termination. Upon termination of this Agreement prior to the
expiration of the Term, within thirty (30) days after the Date of Termination,
the Company shall pay the Executive a pro-rata Consulting Fee for the portion of
the month prior to the Date of Termination and expense reimbursements as of the
Date of Termination, following which the Company’s obligations to pay the
Consulting Fee shall immediately cease, and the Consultant shall not be required
to render any further Services; provided, however, that if the Company
terminates this Agreement for Cause, the Company’s obligations to pay the
Consulting Fee shall immediately cease as of the Date of Termination.

1.6 Relationship of Parties. The Consultant is an independent contractor of the
Company, and this Agreement shall not be construed to create any association,
partnership, joint venture, employee or agency relationship between the
Consultant and the Company (or any of its affiliates) for any purpose. Except to
the extent specifically authorized in advance by the Company in writing, the
Consultant (a) shall have no authority (and shall not hold itself out as having
authority) to represent, bind or act on behalf or in the name of the Company or
any of its affiliates, and (b) shall not make any agreements or representations
on behalf of the Company or any of its affiliates. Without limiting the
generality of the foregoing, except as otherwise provided in the Employment
Agreement and/or the Separation Agreement (each as defined below), the
Consultant will not be eligible to participate in any vacation, group medical or
life insurance, disability, profit sharing or retirement benefits or any other
fringe benefits or benefit plans offered by the Company or any of its affiliates
to its employees. The Company will not be responsible for withholding or paying
any income, payroll, Social Security or other federal, state or local taxes,
making any insurance contributions, including unemployment or disability, or
obtaining worker’s compensation insurance on behalf of the Consultant. The
Consultant shall be responsible for, and shall indemnify the Company against,
all such taxes or contributions, including penalties and interest. The
Consultant may not engage any person in connection with the performance of the
Services without the Company’s prior written consent. The Consultant shall be
fully responsible for any such persons and in no event shall the Consultant be
relieved of its obligations under this Agreement as a result of its use or
engagement of any such persons.

Section 2 Compensation

2.1 Consulting Fee. As consideration for the provision of Services and the
rights granted to the Company under this Agreement, the Consultant shall be paid
a monthly consulting fee of $19,000, payable in arrears, no later than the
fifteenth (15th) day of the following month (the “Consulting Fee”).

2.2 Expense Reimbursement. The Company agrees to reimburse the Consultant for
reasonable and appropriately documented out-of-pocket expenses actually incurred
and paid by the Consultant but only to the extent (a) directly related to the
Consultant’s performance of the Services, (b) incurred in accordance with the
Company’s expense reimbursement policies and (c) approved in writing in advance
by the Company. All reimbursements provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code to
the extent that such reimbursements are subject to Section 409A of the Code,
including, where applicable, the requirements that (a) any reimbursement is for
expenses incurred during the Term, (b) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (c) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (d) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

3



--------------------------------------------------------------------------------

2.3 Withholding, etc. Amounts payable under this Agreement shall be without
deduction or withholding of any kind other than any tax or other deduction or
withholding determined by the Company to be required by law. Except as otherwise
provided herein, the Company shall be entitled to set-off against and deduct
from any amount payable to the Consultant hereunder any amount which it in good
faith considers to be due to the Company or any of it’s affiliates under the
terms of this Agreement or any other agreement involving the Parties or their
respective affiliates.

Section 3 Certain Agreements

3.1 Non-Competition. Nothing in this Agreement shall restrict the Consultant
from being engaged or employed in any other business, trade, profession or other
activity; provided, that, during the Term, to the maximum extent permitted by
Law, the Consultant shall not, directly or indirectly, engage in, become
financially interested in, be employed by or have any business connection other
than as a member of the board of directors or similar governing body, with any
other person, corporation, firm, partnership or other entity whatsoever (a
“Competitor”) known by him to Compete with the Company, anywhere in the world,
in any line of business engaged in (or planned to be engaged in) by the Company
or any of its affiliates, in each case, without the Company’s prior written
consent; provided, further, that nothing in this Agreement shall prohibit you
from holding, as a passive investor and for investment purposes only, no more
than five percent (5%) of the capital stock of any publicly traded company or
any privately held company (without any other involvement in the management or
operation of such business). For the purposes of this paragraph 3.1, a
Competitor shall be deemed to “Compete” if it engages in the development,
manufacture, and sale (other than at the retail level) of branded and generic
drug products and that is in material and direct competition with any of the
five (5) products that, over the four (4) fiscal quarters immediately preceding
your Termination Date, accounted for the greatest amount of revenues for the
Company or any of its affiliates, taken as a whole.

3.2 Confidentiality. The Consultant shall (a) use the Confidential Information
solely to the extent necessary in the performance of the Services and not for
any other purpose, (b) not disclose any Confidential Information other than in
connection with the provision of Services, (c) promptly return all Confidential
Information to the Company (or, at the election of the Company, destroy such
Confidential Information) without retaining any copies thereof and (d) not
reverse engineer, decompile, test or analyze the Confidential Information
without the prior written consent of the Company. In the event that the
Consultant is requested or required by law, judicial or governmental order,
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or other legal process to disclose any of the Confidential Information,
the Consultant must first provide the Company with prompt written notice of such
requirement so that the Company (or any of its affiliates) may seek an
appropriate protective order. If the Consultant is nevertheless legally required
(as confirmed by the opinion of the Company’s counsel) to disclose Confidential
Information, then the Consultant shall only disclose that portion of the
Confidential Information that is legally required to be disclosed (as confirmed
by the opinion of the Company’s counsel). In such an event, the Consultant shall
take reasonable efforts to obtain assurance that confidential treatment will be
accorded to that portion of the Confidential Information being disclosed. In no
event shall the Consultant oppose action by the Company (or any of its
affiliates) to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information. For purposes

 

4



--------------------------------------------------------------------------------

of this section, “Confidential Information” means all non-public information
concerning the Company or any of its affiliates (whether prepared by the Company
or otherwise, whether oral or written, in whatever form or data storage medium
and whether or not specifically identified as “confidential”), including plans
and strategies, financial and accounting information, product-related
information, computer programs, code and software, technical drawings and
schematics, technical expertise, know-how, processes, ideas, inventions (whether
patentable or not), agreements and reports (together with all analyses,
compilations, forecasts, studies, summaries, notes, data and other documents and
materials, in whatever form maintained and whether prepared by the Company, the
Consultant or other persons, which contain or reflect, or are based on or
generated from, in whole or in part, any such information).

3.3 Proprietary Items. The Consultant will not remove from the Company or any of
the Company’s premises (except to the extent such removal is for purposes of the
performance of Consultant’s duties hereunder at home or while traveling, or
except as otherwise specifically authorized by the Company) any document,
record, notebook, plan, model, component, device, or computer software, whether
embodied in a disk or in any other form (collectively, the “Proprietary Items”).
The Consultant recognizes that, as between the Company, on the one hand, and the
Consultant, on the other hand, all of the Proprietary Items, whether or not
developed by the Consultant, are the exclusive property of the Company. Upon any
termination of the Term or this Agreement, or upon the Company’s request at any
time, the Consultant will return to the Company all of the Proprietary Items in
the Consultant’s possession or subject to the Consultant’s control, and the
Consultant shall not retain any copies or other physical embodiment of any of
the Proprietary Items.

3.4 Other. Nothing in this Section 3 shall limit any other non-compete,
non-solicitation, confidentiality, intellectual property-related or other
covenants or restrictions to which the Consultant may be subject under any other
agreement, including Section 8 of the Key Employee Agreement between the
Consultant and Watson Pharmaceuticals Inc., dated February 28, 2000, as amended
(the “Employment Agreement”), the Separation Agreement and Release between
Consultant and the Company, dated March __, 2015 (the “Separation Agreement”) or
otherwise. This Section 3 shall survive the termination of this Agreement.

Section 4 Miscellaneous

4.1 Notice. All notices, approvals and other communications required or
contemplated under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, (b) when sent by
cable, telecopy, telegram or facsimile (which is confirmed by the intended
recipient), and (c) when sent by overnight courier service or when mailed by
certified or registered mail, return receipt requested, with postage prepaid, to
the Parties at the following addresses:

 

In the case of Consultant: to the most recent address on file with the Company
In the case of the Company: Actavis plc Morris Corporate Center III 400
Interpace Parkway Parsippany, New Jersey 07054 Attention: Chief Legal Officer &
Secretary

 

5



--------------------------------------------------------------------------------

with a copy to: Actavis plc 1 Grand Canal Square Docklands Dublin 2

Ireland

Attention: Chief Legal Officer & Secretary

or such other persons or addresses as either Party may from time to time
designate by notice to the other.

4.2 Assignment; Binding Effect. No Party shall assign or transfer or purport to
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the other Party; provided, however, that the
Company shall be permitted to assign or transfer any of its rights or
obligations hereunder to any affiliate of the Company without the written
consent of the Consultant. This Agreement shall inure to the benefit of the
Parties and their respective permitted successors and assigns and is binding
upon the Parties and their respective successors and assigns.

4.3 Amendment; Waiver. This Agreement may be amended, changed or supplemented
only by a written agreement executed and delivered by the Parties. Any waiver
of, or consent to depart from, the requirements of any provision of this
Agreement shall be effective only if it is in writing and signed by the Party
giving it, and only in the specific instance and for the specific purpose for
which it has been given. Except as otherwise provided by this Agreement, no
failure on the part of any Party to exercise, and no delay in exercising any
right under this Agreement shall operate as a waiver of such right.

4.4 Entire Agreement. This Agreement (including the Annex), Section 8 of the
Employment Agreement and the Separation Agreement constitute the entire
agreement between the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, negotiations, discussions and understandings,
written or oral, between the Parties with respect to such subject matter.

4.5 Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. The Parties shall negotiate in good faith to amend this Agreement
to give effect to the purpose and intent of the provision found to be invalid,
illegal or unenforceable.

4.6 Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey, without regard
to principles of conflict of laws. The parties agree that any controversy or
claim not resolved by the Parties arising out of or relating to this Agreement
shall be resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration held in Morris County, New Jersey and conducted, to the
extent not inconsistent with the laws of the State of New Jersey, pursuant to
the Rules for Arbitration of Employment Disputes of the American Arbitration
Association, and the parties agree that each side shall initially bear their own
costs and fees, but that the arbitrator may award reasonable costs and
attorney’s fees to the prevailing party.

 

6



--------------------------------------------------------------------------------

4.7 Costs. Except as otherwise provided in this Agreement, each Party is
responsible for its own costs and expenses incurred in connection with
performing and observing its obligations and covenants under this Agreement.

4.8 Remedies. The Consultant expressly acknowledges and agrees that the terms of
this Agreement are reasonable and necessary for the protection of the legitimate
business interests of the Company. The Consultant acknowledges and agrees that
the Company would be irreparably harmed by a breach of this Agreement by the
Consultant and that money damages are an inadequate remedy for an actual or
threatened breach of this Agreement. Therefore, the Consultant agrees to the
granting of specific performance of this Agreement and injunctive or other
equitable relief in favor of the Company as a remedy for any such breach,
without proof of actual damages, and the Consultant further waives any
requirement for the securing or posting of any bond in connection with any such
remedy. Such remedy shall not be deemed to be the exclusive remedy for any such
breach, but shall be in addition to all other remedies available at law or
equity to the Company.

4.9 Counterparts. This Agreement may be executed in any number of counterparts
which, taken together, constitute one and the same agreement.

4.10 No Third Party Beneficiaries. Except as expressly contemplated by this
Agreement, nothing in this Agreement shall confer any rights upon any person
other than the Parties and their respective successors and permitted assigns.

[remainder of this page has been left blank intentionally]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Consultant have each caused this
Agreement to be duly executed pursuant to due authorization, all as of the day
and year first above written.

 

ACTAVIS PLC By: /s/ Karen L. Ling Name: Karen L. Ling Title: Chief Human
Resources Officer

 

CONSULTANT By: /s/ David A. Buchen Name: David A. Buchen

 



--------------------------------------------------------------------------------

Annex A

Services

The Consultant is engaged to provide the following services: